DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carsello et al (Carsello) (US20160114945).
Regarding claim 16, Carsello teaches a preservation device (Fig. 3) for a bottle comprising: a bottle-stopper means (Fig. 3) with an attachment means (36) for a cage or mesh (46) that extends down into said bottle, with the distal end of said cage open (see paragraph 0051 that discloses there may be a bottom, therefore the stopper does not have to have a bottom) such that a sachet or 
Regarding claim 18. A preservation device as in claim 16, wherein said sachet contains an oxygen- scavenging means and wherein said sachet is permeable to oxygen (where the cage is capable of such).
Regarding claim 19. A preservation device as in claim 16, wherein said sachet may be rolled into a cylindrical form that can be removably inserted into said cage where the tendency of said cylindrical form to unroll may increase the friction between said sachet and said cage (where the cage is capable of such).
Regarding claim 20. A preservation device as in claim 16, wherein the length of said cage is such that a portion of said sachet protrudes from said distal open end of said cage when fully inserted to facilitate easy removal thereof (where the cage is capable of such).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-15 are allowable.  Regarding claim 1, the prior art discloses the claim in part, however, the prior art does not disclose the claim, as being obvious, as a whole.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.